Opinion by
Mobbison, J.,
A careful examination of the testimony, findings of fact, conclusions of law, exceptions, arguments of counsel and the opinion and decree of the court below convinces us that the case was correctly tried and a proper decision reached, and, therefore, we are of opinion that it would serve no good purpose for us to discuss the various questions raised by the assignments of error. We are all satisfied with the findings of fact, conclusions of law and decree of the court below.
The assignments of error are all overruled and the decree affirmed. And it is further ordered and -decreed that the plaintiff pay the costs of this appeal.